Citation Nr: 1742646	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-01 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Allen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1977 to August 1986.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied entitlement to service connection for migraine headaches and entitlement to TDIU.

The Board also notes that the issue of entitlement to service connection for asthma is in appellate status as a result of a VA Form 9 (substantive appeal) submitted in October 2016.  Nevertheless, this issue will not be addressed herein as it has not been certified to the Board for consideration.  Notably, it appears the RO is still taking action on this issue. Therefore, the Board will not take jurisdiction over this issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she began to experience an increase in the frequency of headaches during her active service.  She was afforded a VA examination in October 2012, wherein the examiner opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  As rationale, the examiner stated that the Veteran had indicated she had headaches until age 20, which subsided after a hysterectomy and returned in the 1990s.  However, the record indicates that during service the Veteran was treated several times for migraines October 1982 to August 1984.  As the examiner does not discuss these findings in her report, it is not clear that she considered the Veteran's treatment during service when formulating the opinion.  As the Veteran indicates her headaches increased during service and there is evidence of repeated treatment during service these records should be considered.  

Additionally, it is noted that the Veteran served as a dental laboratory specialist during for almost 9 years of her service.  See DD 214.  She submitted a medical article that indicates exposure to silicates and synthetic chemicals in dental labs can cause headaches.  Additionally, in her VA Form 21-0958(received July 2015), she indicated she was exposed to agents such as acetone and other chemicals.  Given that the Veteran indicated her headaches increased in frequency in service and the medical article she submitted, an addendum opinion is warranted to consider the service treatment records and the Veteran's submitted materials. 

As the TDIU issue is inextricably intertwined with the service connection claim, this matter must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated treatment records.

2.  Obtain an addendum opinion for the Veteran's headaches.  If deemed necessary by the examiner, afford the Veteran a VA examination.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner must review the claims file.  The examiner should answer the following questions:

a)  Does the evidence clearly and unmistakably show (i.e., it is undebatable) that the Veteran's headaches existed prior to service?  The examiner is reminded that lay statements by a Veteran concerning a pre-existing condition are not sufficient to rebut the presumption of soundness, even when such is recorded by medical examiners.

b)  If the answer to a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service (to include exposure to synthetic chemicals such as methyl methacrylate) or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding her symptoms in service.  

c)  If the headaches did not clearly and unmistakably exist prior to service, then answer the following:

(1)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches had its onset in service or is otherwise attributable to the symptoms experience during service.  Again, the Veteran's lay statements in this regard must be considered.

   Alternatively:

(2)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are proximately due to or aggravated by her service-connected disabilities?  

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of her headaches.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If the examiner is unable to provide an opinion without resorting to speculation, he/she should so state and provide an explanation as to the reason(s) therefor.

3.  Readjudicate the claims on appeal, to include entitlement to a TDIU.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


